Citation Nr: 1511063	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-24 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a stroke secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to February 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013 and July 2014, the Board remanded the case for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran had a stroke or has residuals thereof.


CONCLUSION OF LAW

The criteria for service connection for residuals of a stroke as secondary to a service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in February 2008, prior to the initial April 2008 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  In its May 2013 and July 2014 Remands, the Board instructed the RO to request the Veteran to submit or authorize VA to obtain on his behalf records of treatment of a stroke in 2005 and since then.  In providing authorization request letters to the Veteran in June 2013 and August 2014, the Board finds that its prior Remand directives have been substantially complied with.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran was medically evaluated in October 2009 and October 2013.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as brain hemorrhage, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Neither the Veteran's contentions nor any evidence of record suggest that the Veteran suffered any manner of stroke during service or proximately following service.  The Veteran's contentions are clear and specific: he contends that he suffered a stroke in March 2005, more than 7 years after military service.  Service connection on a direct basis is not established.  

The Veteran contends that he had a stroke that was due to Vioxx prescribed for arthritis and/or due to hypertension.  See April 2009 Notice of Disagreement; see also March 2013 Informal Hearing Presentation.  The Veteran is service-connected for arthritis of the shoulders, hips, and knees and for hypertension.  Hypertension is evaluated as noncompensable and does not require medication.

In a July 2009 statement, a retired Army Reserve physician stated that the Veteran was treated with Vioxx (25 mg per day) from 1999 to 2004, which was discontinued when the drug was identified as hazardous and removed from the market.  It was reported that in March 2005, the Veteran suffered a stroke.  The physician opined that the stroke was more likely than not caused by the use of Vioxx, reasoning that the Veteran was a non-smoker, non-drinker with normal blood pressure and average health.

On October 2009 VA examination, the Veteran gave a history of a stroke a few years after retirement from service.  He stated that he was watching TV and lost the right visual field.  He eventually had a MRI of the brain that demonstrated a stroke, possibly left occipital lobe.  The examiner noted a medical history of diabetes mellitus, high blood pressure, ulcerative colitis, arthritis, and high cholesterol. The examiner also noted the use of Vioxx for 5 years to treat arthritis.

On physical examination, the Veteran was alert and oriented.  The Veteran walked with assistance of an umbrella because his balance was not very good.  He had a brace on the left leg.  Pupillary reactions were normal.  He felt uncomfortable with saccadic movements with quick movement of the eyes, but he had full range of motion of the eye.  On visual field exam, the objects on the right side of his visual field were not clear, and he could not read with the right eye visual field.  The face was symmetrical.  He had mild decreased hearing bilaterally.  His left arm strength seemed to be intact in upper and lower extremities.  He also had symmetrical deep tendon reflexes.  Finger-to-nose was slow but he did ok.

The examiner opined that stroke was less likely as not to be related to the Vioxx, as the Veteran had other risk factors for stroke including high blood pressure, high cholesterol, and diabetes.  The stroke came after the Vioxx was discontinued.

On October 2013 VA examination, the Veteran denied having had a stroke but reported having brain surgery for a brain abscess in March 2010.  The microbiology reports showed no growth, so the bacterial cause was ever determined.  Medical history and examination of the Veteran were negative for signs or symptoms of ischemic heart disease or any other cardiac condition.  The examination also did not reveal any signs or symptoms attributable to Parkinson's disease.  The examiner noted that the Veteran had hypertension but it was well controlled.  The examiner determined that the Veteran never had a stroke and therefore had no residuals of a stroke.

In February 2014, the Board requested an expert opinion from a Veterans Health Administration (VHA) physician.  In an April 2014 opinion, the VHA physician opined that the Veteran's stroke was at least as likely as not the result of Vioxx and of service-connected hypertension.

Based on the foregoing, the Board finds that service connection for residuals of a stroke on a secondary basis is not warranted.  In this case, the most convincing evidence of record reflects that the Veteran never had a stroke and does not have residuals thereof.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, i.e. stroke, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).

A July 2009 statement from an Army Reserve physician indicates that the Veteran had a stroke in 2005 and that this was likely due to arthritis medication.  There are no clinical reports identifying how the stroke was identified or what the residuals were.  The report does not reflect how it was determined that the Veteran had a stroke in 2005 and the gist of the report centers on the cause.  An October 2009 VA examination report concludes that the stroke was not likely due to arthritis medication.  It was reported that the Veteran walked with an umbrella for support and had some visual defect in the right eye, but did not specify findings for a stroke or its residuals.  The February 2014 VHA report implies that the Veteran had a stroke and comments only on its cause.  The Board finds that the most probative evidence regarding whether the Veteran had a stroke is the 2013 VA examination report and this examination concludes that the Veteran did not have a stroke and does not have any residuals.  Since this examination specifically looked for the presence of a stroke and its residuals instead of assuming that a stroke had occurred and that there were residuals, it is the most probative evidence.   Absent a finding of disability, it is premature to speculate on its cause and evidence to this effect is not probative.  

The Board has considered the Veteran's statements.  However, the Board finds he is not competent to diagnose himself with having a stroke or residuals thereof, which even medical professionals rely on diagnostic tools to identify and differentiate from other disability with similar symptoms.  He is competent to indicate that a physician told him that he had a stroke and that diagnostic testing had confirmed its existence and its residuals.  However, he denied ever having a stroke to the 2013 VA examiner.  His inconsistent statements do not qualify him as a reliable historian.  In response to a remand by the Board requesting supporting clinical evidence to support his claim of having a stroke and being treated for its residuals, the Veteran did not supply any records or authorize VA to obtain the records.  The Board does not find it likely that the Veteran had a stroke or has residuals of one.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107(b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for residuals of a stroke is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


